Case: 15-50994      Document: 00513721818         Page: 1    Date Filed: 10/18/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50994
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 18, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

AGUSTIN ARROYO RADILLA, also known as Agustin Rodillo-Arroyo, also
known as Agustin Radilla, also known as Agustin A. Radilla, also known as
Gus Radilla, also known as Augustin Radilla,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:14-CR-604-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Agustin Arroyo Radilla has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Radilla has not filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein. We concur with


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50994    Document: 00513721818    Page: 2   Date Filed: 10/18/2016


                                No. 15-50994

counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2